 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1030 
In the House of Representatives, U. S.,

January 26, 2010
 
RESOLUTION 
Congratulating Messiah College men’s and women’s soccer teams on winning the 2009 NCAA Division III national championships. 
 
 
Whereas Messiah College men’s and women’s soccer teams won the 2009 NCAA Division III championships on December 5, 2009, against Calvin College and Washington University-St. Louis; 
Whereas the 2009 championship was the seventh national championship for Messiah College men’s soccer team since 2000 and the third national championship for the women’s team since 2000; 
Whereas Messiah College is the only college in the NCAA to win both the men's and women's soccer national championship in the same year; 
Whereas Messiah College is a Christian liberal arts college that was founded in 1909 and is located in Grantham, Pennsylvania; 
Whereas Messiah College has 22 intercollegiate athletic teams that have won 11 NCAA national championships; and 
Whereas Messiah College encourages athletes to develop their athletic excellence and to develop character: Now, therefore, be it  
 
That the House of Representatives— 
(1)congratulates Messiah College men’s and women’s soccer teams on winning the 2009 NCAA Division III national championships; and 
(2)recognizes Messiah College for excellence in academics, athletics, and character. 
 
Lorraine C. Miller,Clerk.
